Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 1 of 9 PageID #:315




                     EXHIBIT A
     Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 2 of 9 PageID #:315




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WENDELL H. STONE COMPANY, INC. d/b/a
STONE & COMPANY, individually and on behalf              Case No. 1:16-cv-07648
of all others similarly situated,

                       Plaintiff,                        Hon. Matthew F. Kennelly

v.

LKQ CORPORATION, a Delaware corporation

                       Defendant.


                      DECLARATION OF SCOTT DICARLO
                REGARDING DISTRIBUTION OF SETTLEMENT FUNDS

I, SCOTT DICARLO, declare:

        1.     I am employed as a senior project manager of the Class Action Group at

Kurtzman Carson Consultants (“KCC”). In accordance with the Settlement Agreement, I provide

this declaration confirming the distributions to be made to the Settlement Class Members, class

counsel, and administration fees from the settlement funds. I have personal knowledge of the

matters stated herein and, if called upon, could and would testify thereto.

        2.     On January 30, 2017, KCC received data from the defendant, containing postal

addresses of 6,533 individuals who were identified as Settlement Class Members (“Class List”).

The Class List included client customer number, names, addresses, and primary phone numbers.

Of the 6533 records, 31 of which were missing mailing addresses. The remaining 31 were sent

for a reverse phone search without success. No duplicate records were found based on name,

address and customer number. No foreign addresses were identified. KCC formatted the list for

mailing purposes and processed the names and addresses through the National Change of




AFFIDAVIT OF SCOTT M. DICARLO REGARDING DISTRIBUTION OF SETTLEMENT FUNDS
   Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 3 of 9 PageID #:315




Address Database (“NCOA”) to update any addresses on file with the United States Postal

Service (“USPS”). A total of 146 were found and updated via NCOA. KCC updated its

proprietary database with the Class List. The net volume for mailing was 6,502.

       3.       On July 31, 2017 KCC issued 6,495 checks to members of the class. The total

amount distributed was $2,249,088.60. Each check was in the amount of approximately $346.28.

       4.       KCC issued payments in the form of a removable business check attached to a

formatted letter. An example of this letter is attached hereto as Exhibit A. These checks were

mailed via the United States Postal Service (“USPS”) in standard windowed envelopes; an

example of this envelope is attached hereto as Exhibit B.

       5.       The total number of uncashed checks as of October 31, 2017 was 1,105 totaling

$382,639.40. These checks were initially issued with a ninety-day stale date and went stale on

October 27, 2017. As of October 31, 2017, 17.01% of class members had failed to negotiate their

settlement check.

       6.       KCC has received a total of 469 checks returned as undeliverable USPS. KCC

skip-trace searched checks returned as undeliverable for an updated address. These searches

were conducted through one of our vendors, PacificEast, which utilizes credit header information

from credit bureaus as well as other public databases to find a more accurate address for the

individual. When an updated address was found, KCC caused the check to be reissued to the

class member.

       7.       As of September 24, 2018 KCC reported that there were 1,069 checks that

remained uncashed totaling $370,173.32. The percentage of the class that had failed to negotiate

their settlement check was 16.46%. At the instruction of the parties, KCC attempted to manually

search for updated addresses or mailing information for approximately 643 records where the




AFFIDAVIT OF SCOTT M. DICARLO REGARDING DISTRIBUTION OF SETTLEMENT FUNDS
   Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 4 of 9 PageID #:315




check had not been returned to KCC as undeliverable and no updated address was located after

being searched. KCC used internet search engines and publically available websites such as

Google and Yelp via the Google Chrome internet browser in an attempt to manually locate a

more accurate address.

        8.      KCC assigned two staff members to this project, a Senior Project Manager and a

Project Manager, who searched for the business name, website, and address in an attempt to

determine a valid mailing address. KCC estimates that staff spent approximately 50 hours

attempting to locate new addresses.

        9.      KCC was able to update 515 records with new mailing information. On May 17,

2019 KCC reissued approximately 512 checks using the information obtained.

        10.     Throughout the settlement administration, KCC has continued to reissue checks

when requested by the parties or the class member. All reissue mailings use the same format of

enclosure and envelope shown in Exhibit A and Exhibit B.

        11.     As of December 19, 2019 there were 798 checks that remained uncashed totaling

$276,331.44. Approximately 87.71% of class members had successfully negotiated their check

by this date.

        12.     KCC has served as the administrator for similar matters. In a project that required

a claim be filed to obtain a payment, Lary, et al. v. Rexall Inc., et al., 89.15% of checks have

cashed as of December 19, 2019. This project had a claims filing rate of approximately 5.00%. In

Degen v. Zimmer Dental, Inc., another similar matter with a claims filing rate of approximately

10.00%, the check cashing rate was 96.10% as of August 29, 2016.




AFFIDAVIT OF SCOTT M. DICARLO REGARDING DISTRIBUTION OF SETTLEMENT FUNDS
   Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 5 of 9 PageID #:315




       13.    In Abramson v. CWS Apartment Homes, checks were issued to class members

without the need to file a claim. As of December 19, 2019 the percentage of class members who

successfully cashed their settlement checks was 72.21%.

       I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct. Executed on this 20th day of December, 2019 at San Rafael,

California.




                                              SCOTT M. DICARLO




AFFIDAVIT OF SCOTT M. DICARLO REGARDING DISTRIBUTION OF SETTLEMENT FUNDS
Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 6 of 9 PageID #:315




                EXHIBIT A
   643314       000002    1    1   1    0.0000   0    0   0   0   0   0


                                             Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 7 of 9 PageID #:315
                                   Stone & Co. v. LKQ Corporation Settlement Fund
                                   c/o Kurtzman Carson Consultants, LLC.
                                   P.O. Box 43453
                                   Providence, RI 02940-3453




                                                     DEL : 2
                                                     FNAME LNAME
                                                     NAME1
                                                     NAME2
                                                     NAME3
                                                     NAME4
                                                     ADDR1
                                                     ADDR2
                                                     SAN DIEGO CA 92171
                                                     FZIP
                                                     FCOUNTRY

                                                                                    Stone & Co. v. LKQ Corporation
                                                                                               c/o KCC
                                                                                            P.O. Box 43434
                                                                                       Providence, RI 02940-3434
                                                                                            January 1, 1900
                         . Do not remove
                         Re:           Stone & Co. v. LKQ Corporation 1:16-cv-07648 (ND Ill.)
                                       Your Settlement Payment for Claim ID Claim7

                1
                         Dear Class Member:
                2

                3
                         Enclosed please find a check in the amount of $999.99. This check represents your settlement payment in the Stone & Co. v. LKQ Corporation
                         matter.
                4

                5
                         Please cash this check no later than January 01, 1900; after that date this check will no longer be negotiable.
                6

                7
                         If you have any questions concerning the enclosed check or the settlement, please consult the website at www.stonetcpasettlement.com . Your
                         Claim ID is CaseID-Claim7-ChkDig.
                8

                9
                         If you have any questions about potential tax issues as a result of this award, we recommend that you consult a professional tax consultant. Neither
                         Class Counsel, Defense Counsel, nor the Settlement Administrator can provide you with any tax advice, and will not respond to inquiries on that
                         subject.
                10

                11
                         Sincerely,
                12
                         Settlement Administrator




                                                                                                                                           25-2/440
                          Stone & Co. v. LKQ Corporation Settlement Fund                                 Huntington National Bank                       Check No.
Rev001_040108




                          c/o Kurtzman Carson Consultants, LLC.                                          P.O. Box 1558                                  1234567890
                          P.O. Box 43453                                                                 Columbus, OH 43272-4195
                          Providence, RI 02940-3453



                PAY       **********Nine Hundred Ninety Nine Dollars and 99/100 **********
                                                                                            Date: 1/1/1900                            Pay Amount: $999.99

                TO THE                                                                      Claim #: CaseID-Claim7-ChkDig VOID AFTER January 01, 1900
                ORDER OF FNAME LNAME
                         NAME1
                         NAME2
                         NAME3
                         NAME4
                         ADDR1




                                          C1234567890C A044000024A                                         123456789C
Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 8 of 9 PageID #:315




                EXHIBIT B
Case: 1:16-cv-07648 Document #: 44-1 Filed: 12/20/19 Page 9 of 9 PageID #:315
